

117 S299 IS: Safeguarding Against Fraud, Exploitation, Threats, Extremism, and Consumer Harms Act
U.S. Senate
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 299IN THE SENATE OF THE UNITED STATESFebruary 8, 2021Mr. Warner (for himself, Ms. Hirono, Ms. Klobuchar, and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend section 230 of the Communications Act of 1934 to reaffirm civil rights, victims’ rights, and consumer protections.1.Short titleThis Act may be cited as the Safeguarding Against Fraud, Exploitation, Threats, Extremism, and Consumer Harms Act or the SAFE TECH Act.2.Communications Decency Act improvementsSection 230 of the Communications Act of 1934 (47 U.S.C. 230) is amended—(1)in subsection (c)—(A)in paragraph (1)—(i)by striking No provider and inserting the following:(A)In generalExcept as provided in paragraph (3), no provider; (ii)by striking any information and inserting any speech;(iii)by inserting before the period at the end the following: , unless the provider or user has accepted payment to make the speech available or, in whole or in part, created or funded the creation of the speech; and(iv)by adding at the end the following:(B)Affirmative defenseIn any action in which the defendant raises subparagraph (A) as a defense, the defendant shall have the burden of persuasion, by a preponderance of the evidence, that the defendant is a provider or user of an interactive computer service and is being treated as the publisher or speaker of speech provided by another information content provider.; (B)in paragraph (2)(B), by striking paragraph (1) and inserting subparagraph (A); and(C)by adding at the end the following:(3)Exclusion from Good Samaritan Immunity(A)Injunctive reliefParagraph (1) shall not apply to any request for injunctive relief arising from the failure of an interactive computer service provider to remove, restrict access to or availability of, or prevent dissemination of material that is likely to cause irreparable harm.(B)Limitation of liabilityIn the case of an interactive computer service provider that complies with an order granting injunctive relief described in subparagraph (A), such compliance shall not subject the interactive computer service provider to liability for removing, restricting access to or availability of, or preventing dissemination of material subject to the order.; and(2)in subsection (e), by adding at the end the following:(6)No effect on civil rights lawsNothing in this section shall be construed to limit, impair, or prevent any action alleging discrimination on the basis of any protected class, or conduct that has the effect or consequence of discriminating on the basis of any protected class, under any Federal or State law.(7)No effect on antitrust lawsNothing in this section shall be construed to prevent, impair, or limit any action brought under Federal or State antitrust law.(8)No effect on stalking, harassment, or intimidation lawsNothing in this section shall be construed to prevent, impair, or limit any action alleging stalking, cyberstalking, harassment, cyberharassment, or intimidation based, in whole or in part, on sex (including sexual orientation and gender identity), race, color, religion, ancestry, national origin, or physical or mental disability brought under Federal or State law. (9)No effect on international human rights lawNothing in this section shall be construed to prevent, impair, or limit any action brought under section 1350 of title 28, United States Code.(10)No effect on wrongful death actionsNothing in this section shall be construed to prevent, impair, or limit any civil action for a wrongful death..